Case 16-30316-KLP        Doc 56    Filed 05/26/20 Entered 05/26/20 16:33:10         Desc Main
                                  Document      Page 1 of 13



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


   IN RE:                                         )
                                                  )
   WENDELL EUGENE REVELS                          )       Case No. 16-30316-KLP
   ANGELICA DELORES REVELS                        )       Chapter 13
                                                  )
                          Debtors                 )

           MOTION TO EXPEDITE HEARING ON MOTION PURSUANT TO
    RULE 6004 FOR PROPOSED SALE OF REAL AND TO SHORTEN NOTICE PERIOD

            COMES NOW, the Debtor, Angelica Delores Revels, by counsel, and moves this Court to

   Expedite the Hearing on her Motion to Pursuant to Rule 6004 for Proposed Sale of Real Estate and

   to Shorten Notice Period, and in support thereof states as follows:

            1.    The Debtors filed this case under Chapter 13 of the U.S. Bankruptcy Code on

   January 27, 2016.

            2.    At the time of the filing of this case, the Debtor, Wendell Eugene Revels (“Mr.

   Revels”) was the fee simple owner of the real property known as 2700 Puckett Ct., Midlothian,

   VA 23112, more particularly known as




   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtor
Case 16-30316-KLP       Doc 56    Filed 05/26/20 Entered 05/26/20 16:33:10           Desc Main
                                 Document      Page 2 of 13




   (the “Property”).

          3.      Freedom Mortgage (“Freedom”) is a secured creditor which holds a first

   mortgage on the Property.

          4.      The approximate payoff balance on the note secured by Freedom is $126,241.06.

          5.      The assessed value of the Property is $193,300.00.

          6.      Mr. Revels died in November 2019.

          7.      At the time of his death, Mr. Revels’ did not have a will, and, in accordance with

   Va. Code Ann. § 64.2-200(A), the Property passed by intestate succession as follows: one-third

   to his widow and co-debtor, Angelica Delores Revels (“Mrs. Revels”), and two-thirds to his

   daughter, Angela Baldwin, who is not the daughter of Mrs. Revels.

          8.      Angela Baldwin and Mrs. Revels entered into a contract (“Contract”) for the sale

   of the Property for $160,000.00, which, upon closing of the same, will result the aforesaid

   mortgage releasing its respective deed of trust against the Property.

          9.      Two-Thirds of the proceeds from this sale, approximately $16,500.00, will go to

   Angela Baldwin and one-third of the proceeds from this sale, approximately $8,500.00, will go



                                                2
Case 16-30316-KLP       Doc 56    Filed 05/26/20 Entered 05/26/20 16:33:10             Desc Main
                                 Document      Page 3 of 13



   to Mrs. Revels.    Mrs. Revels is claiming the homestead exemption for her portion of the

   proceeds.

          10.     The closing on the sale of the Property occurred on May 14, 2020.

          WHEREFORE, the Debtor respectfully requests that the Court expedite the hearing on

   her Motion to Pursuant to Rule 6004 for Proposed Sale of Real Estate, Shorten the Notice Period

   required for said Motion, and grant them such other and further relief as is just and proper.

   Dated: May 26, 2020                                  ANGELICA DELORES REVELS



                                                        By: /s/ James E. Kane
                                                               Counsel




                                                3
Case 16-30316-KLP      Doc 56    Filed 05/26/20 Entered 05/26/20 16:33:10            Desc Main
                                Document      Page 4 of 13




   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtor




                                         CERTIFICATION

          I, James E. Kane, pursuant to Local Rule 9013-1(N), do hereby certify that:

         1.      I have carefully examined the matter and concluded that there is a true need for
   an emergency hearing,

          2.      I have not created the emergency through any lack of due diligence.

          3.      I have made a bona fide effort to resolve the matter without hearing.


                                               By:     /s/ James E. Kane__________
                                                              James E. Kane




                                               4
Case 16-30316-KLP        Doc 56    Filed 05/26/20 Entered 05/26/20 16:33:10             Desc Main
                                  Document      Page 5 of 13




                                 CERTIFICATE OF SERVICE

          I hereby certify that on May 26, 2020, I will electronically file the foregoing with the

   Clerk of Court using the CM/ECF system, which will then send a notification of such filing

   (NEF) to all parties registered to receive notice thereof and will mail the same by first class mail,

   postage pre-paid, to the parties on the attached list.



                                                  /s/ James E. Kane
                                                  Counsel for Debtor




                                                  5
Case 16-30316-KLP        Doc 56    Filed 05/26/20 Entered 05/26/20 16:33:10            Desc Main
                                  Document      Page 6 of 13



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


   IN RE:                                        )
                                                 )
   WENDELL EUGENE REVELS                         )       Case No. 16-30316-KLP
   ANGELICA DELORES REVELS                       )       Chapter 13
                                                 )
                          Debtors                )

                               NOTICE OF MOTION AND HEARING

          The above Debtor, Angelica Delores Revels, has filed papers with the Court to request an
   order to Expedite the hearing and to Shorten the Notice Period with respect to her Amended
   Motion Pursuant to Rule 6004 of the Rules of Bankruptcy Procedure to Sell Real Estate.

          Your rights may be affected. You should read these papers carefully and discuss them
   with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
   may wish to consult one.)

           If you do not want the court to grant the relief sought in the motion, or if you want the
   court to consider your views on the motion, then, you or your attorney must:

                  File with the court, at the address shown below, a written request for a hearing [or
                   written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your
                   request for a hearing (or response) to the court for filing, you must mail it early
                   enough so the court will receive it on or before the date stated above, to:

                          Clerk of Court
                          United States Bankruptcy Court
                          701 East Broad Street
                          Richmond, VA 23219

            You must also mail a copy to:

                          James E. Kane, Esquire
                          KANE & PAPA, P.C.
                          1313 East Cary Street
                          Richmond, Virginia 23219

                  Attend a hearing scheduled for June 3, 2020 at 10:00 a.m. at U.S. Bankruptcy
                   Court, 701 East Broad Street, Room 5100, Richmond, VA 23219. If no
                   timely response has been filed opposing the relief requested, the court may grant
                   the relief without holding a hearing.

                                                6
Case 16-30316-KLP     Doc 56     Filed 05/26/20 Entered 05/26/20 16:33:10       Desc Main
                                Document      Page 7 of 13




          If you or your attorney do not take these steps, the court may decide that you do not
      oppose the relief sought in the motion or objection and may enter an order granting that
      relief.


   Dated: May 26, 2020                              ANGELICA DELORES REVELS


                                                    By: /s/ James E. Kane
                                                           Counsel

   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtor




                                            7
Case 16-30316-KLP        Doc 56    Filed 05/26/20 Entered 05/26/20 16:33:10             Desc Main
                                  Document      Page 8 of 13




                                 CERTIFICATE OF SERVICE

          I hereby certify that on May 26, 2020, I will electronically file the foregoing with the

   Clerk of Court using the CM/ECF system, which will then send a notification of such filing

   (NEF) to all parties registered to receive notice thereof and will mail the same by first class mail,

   postage pre-paid, to the parties on the attached list.



                                                  /s/ James E. Kane
                                                  Counsel for Debtor




                                                  8
    Case 16-30316-KLP   Doc 56    Filed 05/26/20 Entered 05/26/20 16:33:10   Desc Main
                                 Document      Page 9 of 13


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                         AMCA
                         P.O. Box 1235
                         Elmsford, NY 10523


                         American Medical Collection Ag
                         4 Westchester Plaza
                         Elmsford, NY 10523


                         Amerifinancial Solutions
                         PO Box 602570
                         Charlotte, NC 28260


                         Bon Secours
                         P.O. Box 28538
                         Henrico, VA 23228


                         Capital One
                         15000 Capital One Drive
                         Henrico, VA 23238


                         Capital One
                         P.O. Box 85520
                         Richmond, VA 23285


                         Central Credit Services
                         PO Box 1898
                         Saint Charles, MO 63302


                         Chase Receivables
                         P.O. Box 4115
                         Dept 1011
                         Concord, CA 94524


                         Chesterfield Fire & EMS
                         PO Box 1658
                         Chesterfield, VA 23832


                         Chippenham Hospital
                         PO Box 13620
                         Richmond, VA 23225


                         Comonwealth of VA
                         12304 Washington Highway
                         Ashland, VA 23005
Case 16-30316-KLP   Doc 56    Filed 05/26/20 Entered 05/26/20 16:33:10   Desc Main
                             Document     Page 10 of 13



                     Focused Recovery
                     9701 Metropolitan Ct., Ste. No
                     Richmond, VA 23236


                     Focused Recovery
                     9701 Metropolitan Ct.
                     Richmond, VA 23236


                     Focused Recovery
                     PO Box 63355
                     Charlotte, NC 28263


                     Focused Recovery Solutions
                     9701 Metropolitan Ct.
                     Richmond, VA 23236


                     Ford Motor Credit Company
                     PO Box 542000
                     Omaha, NE 68154


                     Ford Motor Credit Company
                     PO Box 54200
                     Tampa, NE 68754


                     Gilliam & Evans, PLC
                     PO Box 845
                     Chesterfield, VA 23832


                     Hanover County Dept of Soc Svs
                     12304 Washington Highway
                     Ashland, VA 23005


                     Hanover Family Physicians
                     9376 Atlee Station Road
                     Mechanicsville, VA 23116-2602


                     Horizon Financial Management
                     9980 Georgia Street
                     Crown Point, IN 46307


                     IC Systems Collections
                     PO Box 64378
                     Saint Paul, MN 55164
Case 16-30316-KLP   Doc 56    Filed 05/26/20 Entered 05/26/20 16:33:10   Desc Main
                             Document     Page 11 of 13



                     Loan Care Servicing Center
                     3637 Sentara Way
                     Virginia Beach, VA 23452


                     Mariner Finance LLC
                     13102 Midlothian Tnpk.
                     Midlothian, VA 23113


                     MCV Physicians
                     P.O. Box 91747
                     Richmond, VA 23291


                     Midland Credit Managbement Inc
                     P.O. Box 60578
                     Los Angeles, CA 90060-0578


                     Midland Credit Management
                     PO Box 60578
                     Los Angeles, CA 90060


                     MiraMed Revenue Group
                     991 Oak Creek Drive
                     Lombard, IL 60148


                     Montegromery Ward
                     3650 Mikwaukee Street
                     Madison, WI 53714


                     NIPAS, Inc.
                     P.O. Box 99400
                     Louisville, KY 40269


                     Ortho Virginia
                     7821 Ironbridge Road
                     Richmond, VA 23237


                     Prestige Financial Service
                     1420 S. 500 West
                     Salt Lake City, UT 84115


                     Publishers Clearinghouse
                     PO Box 4002936
                     Des Moines, IA 50340
Case 16-30316-KLP   Doc 56    Filed 05/26/20 Entered 05/26/20 16:33:10   Desc Main
                             Document     Page 12 of 13



                     Radiology Assoc. of Richmond
                     PO Box 79923
                     Baltimore, MD 21279


                     Receivable Management Systems
                     7206 Hull Street Road
                     Ste 211
                     Richmond, VA 23235


                     Richard A. Cordle, Treasurer
                     Chesterfield County
                     P.O. Box 70
                     Chesterfield, VA 23832


                     St. Francis Medical Center
                     PO Box 843356
                     Boston, MA 02284-3356


                     St. Franics Family Med.
                     7007 Harbour View Blvd.
                     Suffolk, VA 23435-2719


                     Synchrony Bank
                     PO Box 960061
                     Orlando, FL 32896


                     Synchrony Bank
                     PO Box 965005
                     Orlando, FL 32896


                     Synchrony Bank
                     PO Box 965036
                     Orlando, FL 32896


                     Synchrony Bank
                     PO Box 965024
                     Orlando, FL 32896


                     Target
                     P.O. Box 660170
                     Dallas, TX 75266


                     TD Bank USA/Target
                     3701 Wayzata Blvd.
                     Minneapolis, MN 55416
Case 16-30316-KLP   Doc 56    Filed 05/26/20 Entered 05/26/20 16:33:10   Desc Main
                             Document     Page 13 of 13



                     The Swiss Colony
                     1112 7th Ave.
                     Monroe, WI 53566


                     Union Bank & Trust
                     PO Box 940
                     Ruther Glen, VA 22546


                     United Consumers
                     PO Box 4466
                     Woodbridge, VA 22194


                     VCI
                     7202 Glen Forest Drive
                     Suite 200
                     Richmond, VA 23226


                     Verizon Virginia
                     500 Technology Drive
                     Suite 300
                     Weldon Springs, MO 63304


                     Virginia Family Phys, P.C
                     2367 Colony Crossing Place
                     Midlothian, VA 23112-4280


                     Weebank/Freshstart
                     6250 Ridgewood ROA
                     Saint Cloud, MN 56303
